PER CURIAM.
Appellant, Nicolas Balahoutis appeals the trial court’s final judgment awarding attorneys’ fees. Appellant argues that the trial court erred in failing to specify the number of hours and the hourly rate it used in calculating the attorneys’ fee award.
*515Although, there is competent evidence to support the award of attorneys’ fees, it is well established that the trial court is required to set forth specific findings regarding the number of hours expended, the hourly rate and the appropriateness of the reduction or enhancement factors. Florida Patient’s Comp. Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
Accordingly, we reverse the attorney’s fee award and remand to the trial court for the purpose of making the necessary findings. We affirm as to the remaining issues. See Dade County School Bd. v. Radio Station WQBA, 731 So.2d 638 (Fla.1999); Saussy v. Saussy, 560 So.2d 1385 (Fla. 2d DCA 1990).
Affirmed in part; reversed in part and remanded.